Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-20 in the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA . 
b.	This is a first action on the merits based on Applicant’s claims submitted on 01/08/2021.


Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 01/08/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,925,037. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims cited above in the instant application broaden the scope of Claims 1-14 of already allowed U.S. Patent No. 10,925,037 by omitting the feature of a method and/or apparatus, logic using for transmitting multiple PDCCH or EPDCCH repetitions. It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.
The table below compares the claims in instant application with corresponding conflicting claims in U.S. Patent No. 10,925,037 wherein the underlined parts highlighting the patentably indistinct features between the conflicting claims.
In instant application
In U.S. Patent No. 10,925,037

Claim 1. A user equipment (UE) comprising:
control circuitry which, in operation, sets a repetition level corresponding to a number of one or more repetitions of a physical downlink control channel; and
detecting circuitry which, in operation, detects the physical downlink control channel transmitted in one or more subframes starting from a starting subframe with the one or more repetitions of the set repetition level,
wherein the starting subframe is one of a subset of subframes, and the subset of subframes is configured to be specific to the UE and comprised of every n-th subframe among a set of starting subframes defined for the set repetition level, where n is an integer greater than 1.

Claim 2. The user equipment according to claim 1, wherein the set repetition level is one of multiple repetition levels including a first repetition level and a second repetition level that is larger than the first repetition level, and at least one subframe of a first set of starting subframes defined for the first repetition level is the same as at least one subframe of a second set ofstarting subframes defined for the second repetition level.


Claim 1. A communication device comprising: 
control circuitry which, in operation, sets a repetition level corresponding to a number of one or more repetitions of a physical downlink control channel; and transmission circuitry which, in operation, transmits, to a user equipment (UE), the one or more repetitions of the physical downlink control channel in one or more subframes starting from a starting subframe with the set repetition level, wherein, the set repetition level is one of multiple repetition levels including a first repetition level and a second repetition level that is larger than the first repetition level, the starting subframe is one of a subset of subframes, and the subset of subframes is configured to be specific to the UE and comprised of every n-th subframe among a set of starting subframes defined for the set repetition level, where n is an integer greater than 1, 
and at least one subframe of a first set of starting subframes defined for the first repetition level is the same as at least one subframe of a second set of starting subframes defined for the second repetition level, and a second interval between the second set of starting subframes is an integer multiple of a first interval between the first set of starting subframes.


Claim 3. The user equipment according to claim 1, wherein one or more physical downlink control channels are repeatedly transmitted in the one or more subframes, respectively.

Claim 13. The communication method according to claim 11, wherein one or more physical downlink control channels are repeatedly transmitted in the one or more subframes, respectively.


Claim 2. The communication device according to claim 1, wherein one or more physical downlink control channels are repeatedly transmitted in the one or more subframes, respectively.


Claim 4. The user equipment according to claim 1, wherein the one or more subframes are consecutive downlink subframes available for transmission of the physical downlink control channel.

Claim 14. The communication method according to claim 11, wherein the one or more subframes are consecutive downlink subframes available for transmission of the physical downlink control channel.


Claim 3. The communication device according to claim 1, wherein the one or more subframes are consecutive downlink subframes available for transmission of the physical downlink control channel.


Claim 5. The user equipment according to claim 1, wherein an index of the starting subframe is an integer multiple of the repetition level.

Claim 15. The communication method according to claim 11, wherein an index of the starting subframe is an integer multiple of the repetition level.


Claim 4. The communication device according to claim 1, wherein an index of the starting subframe is an integer multiple of the repetition level.


Claim 6. The user equipment according to claim 1, wherein any two adjacent starting subframes of a set of starting subframes have an equal interval between them.

Claim 16. The communication method according to claim 11, wherein any two adjacent starting subframes of a set of starting subframes have an equal interval between them.


Claim 6. The communication device according to claim 1, wherein any two adjacent starting subframes of a set of starting subframes have an equal interval between them.


Claim 7. The user equipment according to claim 1, wherein the set of starting subframes are given by 
mod(n.sub.subframe,P)=0 where n.sub.subframe is the set of starting subframes, and P is an interval between the set of starting subframes.

Claim 17. The communication method according to claim 11, wherein the set of starting subframes are given by
mod(n.sub.subframe,P)=0 where n.sub.subframe is the set of starting subframes, and P is an interval between the set of starting subframes.


Claim 7. The communication device according to claim 1, wherein the set of starting subframes are given by
mod(n.sub.subframe,P)=0 where n.sub.subframe is the set of starting subframes, and P is an interval between the set of starting subframes.


Claim 8. The user equipment according to claim 1, wherein the set of starting subframes are given by
mod(n.sub.subframe,P)=0 where n.sub.subframe is the set of starting subframes represented by 10n.sub.SFN+└n.sub.s/2┘, n.sub.SFN is an index of subframe, n.sub.s is an index of slot, and P is an interval between the set of starting subframes.

Claim 18. The communication method according to claim 11, wherein the set of starting subframes are given by
mod(n.sub.subframe,P)=0 where n.sub.subframe is the set of starting subframes represented by 10n.sub.SFN+└n.sub.s/2┘, n.sub.SFN is an index of subframe, n.sub.s is an index of slot, and P is an interval between the set of starting subframes.


Claim 8. The communication device according to claim 1, wherein the set of starting subframes are given by
mod(n.sub.subframe,P)=0 where n.sub.subframe is the set of starting subframes represented by 10n.sub.SFN+└n.sub.s/2┘, n.sub.SFN is an index of subframe, n.sub.s is an index of slot, and P is an interval between the set of starting subframes.


Claim 9. The user equipment according to claim 8, wherein P is equal to or larger than the repetition level.

Claim 19. The communication method according to claim 18, wherein P is equal to or larger than the repetition level.


Claim 9. The communication device according to claim 8, wherein P is equal to or larger than the repetition level.


Claim 10. The user equipment according to claim 8, wherein P=k*α, where α is an integer that is common to the multiple repetition levels, and k*α is equal to or larger than the repetition level.

Claim 20. The communication method according to claim 18, wherein P=k*α, where α is an integer that is common to the multiple repetition levels, and k*α is equal to or larger than the repetition level.


Claim 10. The communication device according to claim 8, wherein P=k*α, where α is an integer that is common to the multiple repetition levels, and k*α is equal to or larger than the repetition level.


Claim 11. A communication method comprising:
setting a repetition level corresponding to a number of one or more repetitions of a physical downlink control channel; and 
detecting the physical downlink control channel transmitted in one or more subframes starting from a starting subframe with the one or more repetitions of the set repetition level,
wherein the starting subframe is one of a subset of subframes, and the subset of subframes is configured to be specific to the UE and comprised of every n-th subframe among a set of starting subframes defined for the set repetition level, where n is an integer greater than 1.

Claim 12. The communication method according to claim 11, wherein the set repetition level is one of multiple repetition levels including a first repetition level and a second repetition level that is larger than the first repetition level, and at least one subframe of a first set of starting subframes defined for the first repetition level is the same as at least one subframe of a second set of starting subframes defined for the second repetition level
.

Claim 14. A communication method comprising: setting a repetition level corresponding to a number of one or more repetitions of a physical downlink control channel; and transmitting, to a user equipment (UE), the one or more repetitions of the physical downlink control channel in one or more subframes starting from a starting subframe with the set repetition level, wherein, the set repetition level is one of multiple repetition levels including a first repetition level and a second repetition level that is larger than the first repetition level, the starting subframe is one of a subset of subframes, and the subset of subframes is configured to be specific to the UE and comprised of every n-th subframe among a set of starting subframes defined for the set repetition level, where n is an integer greater than 1, 
and at least one subframe of a first set of starting subframes defined for the first repetition level is the same as at least one subframe of a second set of starting subframes defined for the second repetition level, and a second interval between the second set of starting subframes is an integer multiple of a first interval between the first set of starting subframes.




   As shown above, claims 1-14 of claimed U.S. Patent No. 10,925,037, using different but patentably indistinct terminologies, disclose all features of corresponding claims 1-20 of instant application. Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-14 of U. S. Patent No. 10,925,037 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as shown in the table above.

	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. US Pub 2016/0242203 (hereinafter “You”), in view of Li et al, US Pub 2015/0131579 (hereinafter “Li”), and further in view of Wong et al. US Pub 2016/0234700 (hereinafter “Wong”). 
Regarding claim 1
You discloses a user equipment (UE) (i.e. “MTC device 100” in Fig. 24; [0244]) comprising:
control circuitry (i.e. “processor 101” in Fig. 24; [0244]) which, in operation, sets a repetition level corresponding to a number of one or more repetitions of a physical downlink control channel (“For example, if the PDCCH has L (e.g., 3) repetition levels (e.g., a PDCCH repetition level 1, a PDCCH repetition level 2, . . . , a PDCCH repetition level L), a PDCCH repetition level m (where m>n) may require a repetition number (or the number of subframes) greater than a PDCCH repetition number n.” [0162] and furthermore “The repetition number (i.e., the number of subframes) of the PDCCH transmitted on the CSS may be cell-specific, that is, may differ for each cell. In this case, the repetition number (i.e., repetition level) of the PDCCH transmitted on the CSS may be transmitted with the same repetition number as the PDCCH configured with the SI-RNTI, or may be transmitted with a repetition number that can be inferred from a corresponding repetition number.” [0154]; see also Figs. 13 and 17); and
detecting circuitry (i.e. “RF unit 103” in Fig. 24; [0244]) which, in operation, detects the physical downlink control channel transmitted in one or more subframes starting from a starting subframe with the one or more repetitions of the set repetition level (“A period and/or offset value (or subframe position/pattern) of a PDCCH transmission starting subframe as a subframe in which PDCCH bundle transmission can start may vary depending on a ‘PDCCH repetition level’ (or a repetition number of the PDDCH or the number of subframes in which a PDCCH bundle is transmitted).” [0160] and furthermore “In this case, to achieve a configuration in which transmission subframe regions of PDCCHs having different repetition levels overlap to the maximum extent possible, a period between a transmission starting subframe of a PDCCH bundle transmitted with the PDCCH repetition level m as shown in FIG. 13 may be N times (e.g., N=2) a period between transmission subframes of a PDCCH bundle transmitted with a repetition level lower by one level, i.e., a repetition level n. That is, a period between starting subframes of a PDCCH bundle transmitted with a specific PDCCH repetition level may be set to a multiple of a period between subframes of a PDCCH bundle transmitted with a repetition level lower by one level. By using this method, resources of the PDCCH can be more effectively distributed between PDCCH bundles transmitted with different repetition levels.” [0162]),
You does teach various alternatives such as [0167] where (indexes of ) ECCEs can be the same in every subframe where such subframe would naturally be greater than 1.   You may not express teach wherein the starting subframe is one of a subset of subframes, and the subset of subframes is configured to be specific to the UE and comprised of every n-th subframe among a set of starting subframes defined for the set repetition level, where n is an integer greater than 1.
In an analogous art, Li discloses wherein the starting subframe is one of a subset of subframes, and the subset of subframes is configured to be specific to the UE (“Embodiments of this disclosure provide time (SFs) and frequency (RVs) resource for EPDCCH repetitions” [0112].  “To limit power consumption by a low cost UE, such as UE 114, the low cost UE can be restricted to monitor EPDCCH only in a subset of possible DL SFs. EPDCCH transmi39ssions from eNB 102 to the low cost UE can be restricted to occur in certain SFs or frames by defining respective time windows W.sub.EPDCCH of DL SFs.” [0143]) 
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify You method for receiving a physical downlink shared channel (PDCCH) by a machine type communication (MTC) device, to include Li’s method of transmitting and receiving repetitions of an enhanced physical downlink control channel (EPDCCH), in order to efficiently support subframes allocation (Li [0008]). 
You and Li may not expressly teach the subset of subframe is comprised of every n-th subframe among a set of starting subframes defined for the set repetition level, where n is an integer greater than 1.  Although Li does teach restrictions to SFs for EPDCCH transmission [0142-0143] including “UE can be restricted to monitor EPDCCH only in a subset of possible DL SFs”.
In an analogous art, Wong discloses the subset of subframe is comprised of every n-th subframe among a set of starting subframes defined for the set repetition level, where n is an integer greater than 1 (“Specifically, one or more start(s) of the one or more repetition period(s) of the downlink control channel are determined using (10*SFN.sub.i+n.sub.i+k.sub.1i) MOD (R+k.sub.2i)=0; wherein SFN.sub.i represents a system frame number of an ith one of the repetition period(s), and n.sub.i represents a sub-frame number of a starting sub-frame of the ith repetition period, R represents the repetition level of the downlink control channel, k.sub.1i and k.sub.2i represent offset values related to the sub-frame number n.sub.i, and i represents the total number of the repetition period(s) of the download control channel for the user equipment.” [0019]).
Examiner’s Notes: In an analogous art, Lee (US Pub 2014/0098761) also discloses wherein the subset of subframes is configured to be specific to the UE (“A WTRU may acquire or determine a subset SFN based on P-RNTI detection in the common search space of PDCCH or EPDCCH given the paging density of the cell, (e.g., nB parameter in RRC), is greater than 1 frame, (e.g., nB=T/2, T/4, T/8, T/16 or T/32).” [0218]; and furthermore “For example, in FDD, the type-1 (E)PDCCH CSS may be, or may only be, transmitted in all or a subset of the subframes [1, 2, 3, 4, 6, 7, 8, 9].  The type-1 (E)PDCCH CSS may be transmitted in a subset of the radio frames.  The type-2 (E)PDCCH CSS may be interchangeably used with WTRU-specific (E)PDCCH CSS, eNB configured (E)PDCCH CSS, and/or localized (E)PDCCH CSS.  The type-2 (E)PDCCH CSS location may be configured by higher layer signaling and/or a broadcasting channel.” [0186]),
and comprised of every n-th subframe among starting subframes defined for the set repetition level, where n is an integer greater than 1 (“A WTRU may acquire or determine a subset SFN based on P-RNTI detection in the common search space of PDCCH or EPDCCH given the paging density of the cell, (e.g., nB parameter in RRC), is greater than 1 frame, (e.g., nB=T/2, T/4, T/8, T/16 or T/32).” [0218]; and furthermore “For example, in FDD, the type-1 (E)PDCCH CSS may be, or may only be, transmitted in all or a subset of the subframes [1, 2, 3, 4, 6, 7, 8, 9].  The type-1 (E)PDCCH CSS may be transmitted in a subset of the radio frames.  The type-2 (E)PDCCH CSS may be interchangeably used with WTRU-specific (E)PDCCH CSS, eNB configured (E)PDCCH CSS, and/or localized (E)PDCCH CSS.  The type-2 (E)PDCCH CSS location may be configured by higher layer signaling and/or a broadcasting channel.” [0186]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify You method for receiving a physical downlink shared channel (PDCCH) by a machine type communication (MTC) device, as modified by Li, to include Wong’s method for determining delay between random access channel and downlink control channel in random access procedures, in order to efficiently set a repetition level for PDCCH transmission (Wong [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Wong’s method for determining delay between random access channel and downlink control channel in random access procedures into You method for receiving a physical downlink shared channel (PDCCH) by a machine type communication (MTC) device since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 2
You, as modified by Li and Wong, previously discloses the user equipment according to claim 1, 
Wong further discloses wherein the set repetition level is one of multiple repetition levels including a first repetition level and a second repetition level that is larger than the first repetition level (“In S405, UE 100 may calculate start of the repetition periods of PDCCH based on the information received.  In one embodiment, UE 100 may use the following equation (1) for calculation. 
(10*SFN.sub.i+n.sub.i+k.sub.1i) MOD (R+k.sub.2i)=0 (1) 
 where R represents the repetition level of the PDCCH which means the number of repetition within a single repetition period, SFN.sub.i represents a system frame number of a system frame that starts the ith repetition period of the PDCCH; n.sub.i, which ranges from 0 to 9, represents a sub-frame number of a sub-frame that starts the ith repetition period of the PDCCH, k.sub.1i and k.sub.2i represent offsets related to n.sub.i; i ranges from 1 to the total number of repetition periods of the PDCCH for UE 100.  Mod function is used herein to calculate the start of the repetition periods of the PDCCH.  However, other applicable mathematic functions may also be adopted using such factors mentioned above without deviating the scope of the present application.” [0054]), and 
Li further discloses at least one subframe of a first set of starting subframes defined for the first repetition level is the same as at least one subframe of a second set of starting subframes defined for the second repetition level (“In a seventh embodiment, a User Equipment (UE) includes a receiver and a mapper. The receiver is configured to receive a first repetition and a second repetition of an enhanced physical downlink control channel (EPDCCH) transmission. The mapper is configured to map the first repetition in a first sub-frame (SF), a first set of frequency resources, and a first set of enhanced control channel elements (ECCEs) and the second repetition in a second SF, a second set of frequency resources, and a second set of ECCEs, wherein the first set of ECCEs and the second set of ECCEs include a same number of ECCEs and the first frequency resources are different than the second frequency resources.” [0011]).

Regarding claim 3
You, as modified by Li and Wong, previously discloses the user equipment according to claim 1, 
You further discloses wherein one or more physical downlink control channels (i.e. “PDCCH”) are repeatedly transmitted in the one or more subframes, respectively (“when it is required to receive a bundle of PDCCHs in which an identical PDCCH is repeated in N number of sub-frames, determining the first search space for receiving a PDCCH in the first sub-frame among the N number of sub-frames; and determining the second search space for receiving the PDCCH in the second sub-frame among the N number of sub-frames.” [Abstract] and furthermore “one disclosure of the present invention allows to repetitively transmit a PDSCH and a PDCCH on several subframes (e.g., a bundle subframe) when the BS transmits them to the MTC device 100 located in the coverage extension region.” [0130]).

Regarding claim 4
You, as modified by Li and Wong, previously discloses the user equipment according to claim 1, 
You2323 further discloses wherein the one or more subframes are consecutive downlink subframes available for transmission of the physical downlink control channel (“Referring to FIG. 16, when using a lowest aggregation level (e.g., aggregation level 1), a PDCCH bundle may be transmitted on consecutive subframes.” [0188]).

Regarding claim 5
You, as modified by Li and Wong, previously discloses the user equipment according to claim 1, 
You further discloses wherein an index of the starting subframe is an integer multiple of the repetition level (“Further, the resource position of the PDCCH candidate/the starting position of resources/the CCE resource/the starting position of CCE resources may be a value determined according to a PDCCH bundle transmission starting subframe index/a system frame number/an index (E)CCE index/a PDCCH bundle transmission starting subframe index. In this case, the PDCCH bundle transmission starting subframe index implies an index which is set to corresponding subframes, for example, in the presence of subframes in which PDCCH bundle transmission can start according to a specific period.” [0220]).

Regarding claim 6
You, as modified by Li and Wong, previously discloses the user equipment according to claim 1, 
You further discloses wherein any two adjacent starting subframes of a set of starting subframes have an equal interval between them (see Fig. 20).

Regarding claim 7
You, as modified by Li and Wong, previously discloses the user equipment according to claim 1, 
You3 further discloses an interval between the starting subframes (see Fig. 20) but does not specifically teach
wherein the set of starting subframes are given by
mod(nsubframe,P) = 0
	where nsubframe is the set of starting subframes, and P is an interval between the set of starting subframes.
	In an analogous art, Wong discloses a repetition period which one skilled in the art can implement the notion of P is an interval between the starting subframes in a mathematical format as claimed in claim 27 (“Specifically, the information related to the delay(s) at least comprises one or more sub-frame number(s) of one or more sub-frame(s) starting the one or more repetition period(s) of the downlink control channel, and one or more offset values related to the sub-frame number(s), and the repetition level of the downlink control channel; or the information related to the delay(s) at least comprises a first sub-frame number of a sub-frame starting the first repetition period of the downlink control channel, offsets related to the first sub-frame number, and the duration of the one or more gap(s) between the repetition period(s) of the downlink control channel; and the information related to the delay(s) also comprises a total number of the one or more repetition period(s) of the downlink control channel for the user equipment.” [0010]).

Regarding claim 8
You, as modified by Li and Wong, previously discloses the user equipment according to claim 1, 
Wong further discloses a similar algorithm wherein the starting subframes are given by
mod(nsubframe,P) = 0
where nsubframe is the starting subframes represented by 10nSFN + [ns/2], nSFN is an index of subframe, ns is an index of slot, and P is an interval between the starting subframes (“Specifically, one or more start(s) of the one or more repetition period(s) of the downlink control channel are determined using (10*SFN.sub.i+n.sub.i+k.sub.1i) MOD (R+k.sub.2i)=0; wherein SFN.sub.i represents a system frame number of an ith one of the repetition period(s), and n.sub.i represents a sub-frame number of a starting sub-frame of the ith repetition period, R represents the repetition level of the downlink control channel, k.sub.1i and k.sub.2i represent offset values related to the sub-frame number n.sub.i, and i represents the total number of the repetition period(s) of the download control channel for the user equipment.” [0019]. One skilled in the art can easily adapt this algorithm to calculate any interval of choice).

Regarding claim 9
You, as modified by Li and Wong, previously discloses the user equipment according to claim 8, 
Wong further discloses wherein P is equal to or larger than the repetition level (the interval between starting subframes is a function of repetition level “Specifically, one or more start(s) of the one or more repetition period(s) of the downlink control channel are determined using (10*SFN.sub.i+n.sub.i+k.sub.1i) MOD (R+k.sub.2i)=0; wherein SFN.sub.i represents a system frame number of an ith one of the repetition period(s), and n.sub.i represents a sub-frame number of a starting sub-frame of the ith repetition period, R represents the repetition level of the downlink control channel, k.sub.1i and k.sub.2i represent offset values related to the sub-frame number n.sub.i, and i represents the total number of the repetition period(s) of the download control channel for the user equipment.” [0019]. One skilled in the art can easily adapt this algorithm to calculate any interval of choice).

Regarding claim 10
You, as modified by Li and Wong, previously discloses the user equipment according to claim 8, 
Wong further discloses wherein P = k*α, where α is an integer that is common to the multiple repetition levels, and k*α is equal to or larger than the repetition level (the interval between starting subframes is a function of repetition level “Specifically, one or more start(s) of the one or more repetition period(s) of the downlink control channel are determined using (10*SFN.sub.i+n.sub.i+k.sub.1i) MOD (R+k.sub.2i)=0; wherein SFN.sub.i represents a system frame number of an ith one of the repetition period(s), and n.sub.i represents a sub-frame number of a starting sub-frame of the ith repetition period, R represents the repetition level of the downlink control channel, k.sub.1i and k.sub.2i represent offset values related to the sub-frame number n.sub.i, and i represents the total number of the repetition period(s) of the download control channel for the user equipment.” [0019]. One skilled in the art can easily adapt this algorithm to calculate any interval of choice).

Regarding claim 11
A communication method comprising:
setting a repetition level corresponding to a number of one or more repetitions of a physical downlink control channel; and 
detecting the physical downlink control channel transmitted in one or more subframes starting from a starting subframe with the one or more repetitions of the set repetition level,
wherein the starting subframe is one of a subset of subframes, and the subset of subframes is configured to be specific to the UE and comprised of every n-th subframe among a set of starting subframes defined for the set repetition level, where n is an integer greater than 1.
The scope and subject matter of method claim 11 is drawn to the method of using the corresponding apparatus claimed in claim 1. Therefore method claim 11 corresponds to apparatus claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Regarding claim 12
The communication method according to claim 11, wherein the set repetition level is one of multiple repetition levels including a first repetition level and a second repetition level that is larger than the first repetition level, and at least one subframe of a first set of starting subframes defined for the first repetition level is the same as at least one subframe of a second set of starting subframes defined for the second repetition level.
The scope and subject matter of method claim 12 is drawn to the method of using the corresponding apparatus claimed in claim 2. Therefore method claim 12 corresponds to apparatus claim 2 and is rejected for the same reasons of obviousness as used in claim 2 rejection above.

Regarding claim 13
The communication method according to claim 11, wherein one or more physical downlink control channels are repeatedly transmitted in the one or more subframes, respectively.
The scope and subject matter of method claim 13 is drawn to the method of using the corresponding apparatus claimed in claim 3. Therefore method claim 13 corresponds to apparatus claim 3 and is rejected for the same reasons of obviousness as used in claim 3 rejection above.

Regarding claim 14
The communication method according to claim 11, wherein the one or more subframes are consecutive downlink subframes available for transmission of the physical downlink control channel.
The scope and subject matter of method claim 14 is drawn to the method of using the corresponding apparatus claimed in claim 4. Therefore method claim 14 corresponds to apparatus claim 4 and is rejected for the same reasons of obviousness as used in claim 4 rejection above.

Regarding claim 15
The communication method according to claim 11, wherein an index of the starting subframe is an integer multiple of the repetition level.
The scope and subject matter of method claim 15 is drawn to the method of using the corresponding apparatus claimed in claim 5. Therefore method claim 15 corresponds to apparatus claim 5 and is rejected for the same reasons of obviousness as used in claim 5 rejection above.

Regarding claim 16
The communication method according to claim 11, wherein any two adjacent starting subframes of a set of starting subframes have an equal interval between them.
The scope and subject matter of method claim 16 is drawn to the method of using the corresponding apparatus claimed in claim 6. Therefore method claim 16 corresponds to apparatus claim 6 and is rejected for the same reasons of obviousness as used in claim 6 rejection above.

Regarding claim 17
The communication method according to claim 11, wherein the set of starting subframes are given by
mod(nsubframe,P) = 0
	where nsubframe is the set of starting subframes, and P is an interval between the set of starting subframes.
The scope and subject matter of method claim 17 is drawn to the method of using the corresponding apparatus claimed in claim 7. Therefore method claim 17 corresponds to apparatus claim 7 and is rejected for the same reasons of obviousness as used in claim 7 rejection above.

Regarding claim 18
The communication method according to claim 11, wherein the set of starting subframes are given by
mod(nsubframe,P) = 0
	where nsubframe is the set of starting subframes represented by 10nSFN + [ns/2], nSFN is an index of subframe, nS is an index of slot, and P is an interval between the set of starting subframes.
The scope and subject matter of method claim 18 is drawn to the method of using the corresponding apparatus claimed in claim 8. Therefore method claim 18 corresponds to apparatus claim 8 and is rejected for the same reasons of obviousness as used in claim 8 rejection above.

Regarding claim 19
The communication method according to claim 18, wherein P is equal to or larger than the repetition level.
The scope and subject matter of method claim 19 is drawn to the method of using the corresponding apparatus claimed in claim 9. Therefore method claim 19 corresponds to apparatus claim 9 and is rejected for the same reasons of obviousness as used in claim 9 rejection above.

Regarding claim 20
The communication method according to claim 18, wherein P=k*α, where α is an integer that is common to the multiple repetition levels, and k*α is equal to or larger than the repetition level.
The scope and subject matter of method claim 20 is drawn to the method of using the corresponding apparatus claimed in claim 10. Therefore method claim 20 corresponds to apparatus claim 10 and is rejected for the same reasons of obviousness as used in claim 10 rejection above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/              Patent Examiner, Art Unit 2411    

/DERRICK W FERRIS/               Supervisory Patent Examiner, Art Unit 2411